NUMBER 13-18-00406-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                         IN RE CALHOUN PORT AUTHORITY


                          On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
              Before Justices Contreras, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Longoria 1

        On July 25, 2018, relator Calhoun Port Authority filed a petition for writ of

mandamus in the above cause.              Through this original proceeding, relator seeks to

compel the trial court to vacate its July 23, 2018 orders granting discovery and to grant

its motion for protective order. Relator’s motion for protective order requested protection

from “any and all discovery sought” by the real party in interest, the Victoria Advocate




        1  See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Publishing Co. Relator has further filed an emergency motion for temporary relief and

stay through which it seeks to stay the July 23, 2018 discovery orders pending resolution

of this original proceeding.

       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to

correct a clear abuse of discretion when there is no adequate remedy by appeal. In re

Christus Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding).

The relator bears the burden of proving both of these requirements. In re H.E.B. Grocery

Co., 492 S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding). An abuse of discretion occurs when a trial court's ruling is arbitrary and

unreasonable or is made without regard for guiding legal principles or supporting

evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig.

proceeding); Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine

the adequacy of an appellate remedy by balancing the benefits of mandamus review

against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig.

proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not shown itself entitled to the

relief sought.   Accordingly, we DENY the petition for writ of mandamus and the

emergency motion for temporary relief and stay. See TEX. R. APP. P. 52.8(a).

                                                              NORA L. LONGORIA
                                                              Justice
Delivered and filed the
26th day of July, 2018.


                                            2